PeaesoN, C. J.
It is held in Ton Glahn v. Harris, at this term that all of the creditors of the bank are necessary parties plaintiff, and must be made plaintiffs directly, or by construction, in an action in the names of one or more of the creditors,, in behalf of themselves and all of the other creditors who may come in and take part in the proceedings, prove their debts, &c.
That point of law was reserved by his Honor and certain issues submitted to a jury. The case goes on one of the points of law. So his ruling upon the issues are superceded.
No error in the judgment.
Pee Cueiam.
Judgment affirmed.